Citation Nr: 0002113	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-19 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependency and Indemnity 
Compensation benefits (service connection for the cause of 
the veteran's death and educational assistance benefits under 
Chapter 35).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran had active service during World War II, 
specifically, from December 1942 to December 1945.  The 
appellant is the surviving spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

A claim to benefits under 38 U.S.C.A. § 1318 (West 1991) is 
not presently before the Board.  Cf. Carpenter v. Gober, 11 
Vet. App. 140 (1998).  The section 1318 benefit was denied by 
a November 1998 rating decision.  The appellant was informed 
by letter of this decision.  However, a timely notice of 
disagreement has not been received.  Without a timely notice 
of disagreement, the issue is not on appeal before this 
Board.  38 U.S.C.A. § 7105 (West 1991).


REMAND

The death certificate shows the veteran died in October 1974, 
at age 62.  He died at home and there was no autopsy.  A 
physician certified that he attended the veteran after his 
death.  The cause of death was cerebral hemorrhage due to 
rupture of intracranial vessel, due to hypertension.  No 
other or contributing causes were listed.  At the time of the 
veteran's death, it had been determined, for pension 
purposes, that he was permanently and totally disabled by 
non-service-connected disabilities.  Service connection had 
no been established for any disability at the time of the 
veteran's death.

In a statement dated in September 1984, the appellant, the 
widow of the veteran, claimed that shell shock during service 
caused hypertension and the veteran's death.  In November 
1984, the RO considered the evidence of record and denied 
service connection for the cause of the veteran's death, as 
well as Dependent's Educational Assistance under 38 U.S.C. 
Chapter 35.  The appellant was notified by letter dated in 
December 1984.  She did not file a timely notice of 
disagreement with that decision.  Decisions of the RO which 
are not appealed are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  The claim can only be 
reopened if the appellant submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

In June 1988, the appellant asked the RO to reopen her claim 
for service connection for the cause of the veteran's death.  
She again claimed that shell shock during service caused 
hypertension and the veteran's death.  She asked that service 
medical records and VA medical records be considered.  No 
additional evidence was submitted.  A January 1989 rating 
decision continued to deny service connection for the 
veteran's death.  The appellant was notified of the decision 
and her right to appeal later in January 1989.  There is no 
record of a timely notice of disagreement with that decision.  

In August 1993, the appellant again claimed death benefits.  
She asserted that the veteran was treated for nerves and 
hypertension while on active duty.  She reported that 
treatment continued at a VA medical center after the veteran 
was released from service and that he received money from VA 
for the disabilities which took his life.  No additional 
evidence was submitted.  In September 1993, the RO informed 
the appellant that her claim had previously been denied and 
that new and material evidence was needed to reopen the 
claim.  A response is not of record.  In November 1993, a 
rating decision denied the claim and a notice letter was sent 
to her.  She did not submit a timely notice of disagreement.  

In March 1998, the appellant requested that her claim for 
Dependency and Indemnity Compensation be reopened.  She 
contended that the veteran's death was caused from severe 
anxiety reaction and post traumatic stress disorder (PTSD) 
from stressors suffered in combat in World War II.  She 
stated that her husband suffered from flashbacks, dreams, and 
nightmares from combat in World War II; and that this caused 
severe anxiety, which caused hypertension, which caused 
death.  She also claimed that the fatal hypertension was 
caused by extreme cold weather in combat, in Germany, in 
World War II.  The RO denied the claim in September 1998 and 
the appellant submitted a timely notice of disagreement.  The 
RO issued a statement of the case which discussed the need 
for a well grounded claim, without addressing the need for 
new and material evidence to reopen the claim.  In this kind 
of situation, the United States Court of Appeals for the 
Federal Circuit has held that this is a jurisdictional matter 
and that VA has no jurisdiction to consider the claim unless 
the appellant submits new and material evidence.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
The statement of the case issued in November 1998 did not 
inform the appellant of the need for new and material 
evidence to reopen the claim.  Therefore, this case will be 
remanded to provide the appellant a supplemental statement of 
the case so that she can be informed of the laws and 
regulations applicable to the reopening of claims and given 
an opportunity to reply.

If the appellant submits new and material evidence to reopen 
the claim, VA will then consider if the claim is well 
grounded.  If the claim is well grounded, it will be 
evaluated on the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(a) has been fulfilled.  See Winters v. 
West; 12 Vet. App. 203 (1999); Elkins v. West; 12 Vet. 
App. 209 (1999).

Finally, the Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claim.  Of record is a statement dated in June 1988 from the 
appellant in which she indicated that the veteran was treated 
at the Alexandria VA Medical Center (VAMC) from service 
discharge (1945) until his death in 1974.  It is not clear 
from the record whether the RO exhausted all administrative 
efforts to obtain any records from this facility pertaining 
to the veteran.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991); see also Franzen v. Brown, 9 
Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  The section 
5103(a) obligation is particularly applicable to records 
which are known to be in the possession of the Federal 
Government.  See Counts v. Brown, 6 Vet. App. 473 (1994).

The case is REMANDED to the RO for the following:

1.  The RO should contact the Alexandria-
VAMC and request complete, legible copies 
of all medical reports which this 
facility has in its possession pertaining 
to treatment provided to the veteran from 
1945 to 1974.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  Upon completion of the above, the RO 
should readjudicate the case, and in so 
doing, issue a supplemental statement of 
the case informing the appellant of the 
need to submit new and material evidence 
and providing her with the laws and 
regulations applicable to the reopening 
of final decisions based on new and 
material evidence.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

